       Case 3:20-cv-05913-MCR-EMT Document 3-2 Filed 10/29/20 Page 1 of 4


                                                        IN THE CIRCUIT COURT, FIRST
                                                        JUDICIAL CIRCUIT, IN AND FOR
                                                        OKALOOSA COUNTY, FLORIDA

                                                        CASE NO.:

 SINDY BLISS,

           Plaintiff,
 V.                                                                       DATE:P /r
 WAL-MART STORES EAST, LP,                                                HOUR:
           Defendant.                                                     DEPUTY

                              PLAINTIFF'S ORIGINAL COMPLAINT

           COMES NOW, the Plaintiff SINDY BLISS by and through the undersigned attorney,

Jonathan I. Rotstein, Esquire, and pursuant to Florida Rules of Civil Procedure 1.190, and hereby

files this Complaint against Defendant \VAL-MART STORES EAST, LP and in support thereof

states and alleges as follows:

                                                FACTS

           1.     This is an action for damages that exceed Thirty Thousand Dollars ($30,000.00).

           2.     At all times material hereto, Plaintiff, SINDY BLISS was a resident of Crestview,

Okaloosa County, Florida and is over the age of twenty-one (21).

           3.     At all times material hereto, Defendant WAL-MART STORES EAST, LP was a

Foreign Limited Partnership authorized and licensed to conduct business in Crestview, Okaloosa

County, Florida by the Secretary of State and does conduct said business in Okaloosa County,

Florida.

       4.         The accident which is the subject matter of this litigation occurred in Crestview,

Okaloosa County, Florida.
           Case 3:20-cv-05913-MCR-EMT Document 3-2 Filed 10/29/20 Page 2 of 4


           5.    This Honorable Court has jurisdiction over this lawsuit in that the accident, which is

 the basis of thiS lawsuit took place in Okaloosa County, Florida, and that this action for money

 damages for the Plaintiff S1NDY BLISS exceeds Thirty Thousand Dollars ($30,000.00) against

 Defendant WAL-MART STORES EAST, LP.


                                     COUNT ONE
                            NEGLIGENCE AGAINST DEFENDANT,
                               WAL-MART STORES EAST. LP

           6.    Plaintiff, S1NDY BLISS is entitled to relief against Defendant WAL-MART

 STORES EAST, LP based upon the following facts:

                 (a)    Plaintiff realleges and reavers each and every allegation contained in
                        paragraphs I through 5 above as though stated herein.

           7.    On or about May 4, 2019, Plaintiff SINDY BLISS was a business invitee at Wal-

Mart Supercenter, lawfully upon the premises of the Defendants business located at 3351 S. Ferdon

Blvd. in Crestview, Okaloosa County, Florida.

           8.   At the aforesaid time and place, as the Plaintiff was walking in the store when she

suddenly slipped on some oil that was on the floor and fell to the ground, causing serious and

permanent physical injury to Plaintiff.

           9.   At the aforesaid time and place, the Defendant WAL-MART STORES EAST, LP

owned, maintained, leased and controlled said business property where the Plaintiff fell and was

injured.

       10.      That at all times material hereto, Defendant WAL-MART STORES EAST, LP acted

by and through its employees, servants, and/or agents, who at all times material hereto, acted within

the course and scope of their employment with Defendant.




                                              2
        Case 3:20-cv-05913-MCR-EMT Document 3-2 Filed 10/29/20 Page 3 of 4


         11.     Defendant, WAL-MART STORES EAST, LP, had a duty to use reasonable care to

 maintain the premises in a reasonably safe condition.

         12.     Florida Statute 768.0755 Premises liability for transitory foreign substances in a business

 establishment, states as follows:

                 (1) If a person slips and falls on a transitory foreign substance in a business
                 establishment, the injured person must prove that the business establishment had actual or
                 constructive knowledge of the dangerous condition and should have taken action to
                 remedy it. Constructive knowledge may be proven by circumstantial evidence showing
                 that:
                      (a) The dangerous condition existed for such a length of time that, in the exercise of
                          ordinary care, the business establishment should have known of the condition; or
                      (b) The condition occurred with regularity and was therefore foreseeable.

        13.      That at the aforesaid time and place, Defendant breached its duty of care by:

                 a)      failing to take action to remedy a dangerous condition which the Defendant knew
                         of,

                 b)      failing to take action to remedy a dangerous condition that existed for such a length
                         of time that, in the exercise of reasonable care, Defendant should have known of the
                         condition; and/or

                c)       failing to take action to remedy a dangerous condition that occurred with regularity,
                         and therefore, was foreseeable.

        14.     At the aforesaid time and place, Defendant failed. to maintain the premises in a

reasonably safe condition by providing Plaintiff with a walkway that contained oil on the floor and

was unfit to be used as a walkway, Defendant knew that the walkway provided to Plaintiff

contained oil on the floor and failed to warn Plaintiff that the walkway was unfit to be used as a

walkway, and/or Defendant should have known that the walkway contained oil on the floor and

failed to warn Plaintiff that the walkway was unfit to be used as a walkway.

       15.      That as a direct and proximate result of the aforedescribed careless, wrongful and

negligent acts of the Defendant WAL-MART STORES EAST, LP, Plaintiff SINDY BLISS has


                                                 3
       Case 3:20-cv-05913-MCR-EMT Document 3-2 Filed 10/29/20 Page 4 of 4


been permanently and seriously injured and bruised in and about her right elbow, knee, wrist, joints

and limbs, suffering physical pain and suffering in the past and indefinitely into the future, suffering

mental pain in the past and indefinitely into the future, losing the capacity for the enjoyment of life

in the past and indefinitely into the future, incurring medical and hospital bills for her care and

treatment in the past and into the indefinite future and aggravation of a pre-existing injury; all in an

amount exceeding Thirty Thousand Dollars ($30,000.00), against the Defendant.

        WHEREFORE, Plaintiff SINDY BLISS demands judgment for damages and costs in an

amount exceeding Thirty Thousand Dollars ($30,000.00), against Defendant WAL-MART

STORES EAST, LP plus costs of the court and trial by jury.

       I HEREBY CERTIFY that a copy of the above and foregoing has been furnished, by regular
                                                  r7-
U.S. mail delivery and/or electronic mail, this         day of        U s ¼i          , 2020 to Sandra

Martin, Walmart Claims Services, Inc., PO Box 14731, Lexington, KY 40512,

Sandra.martin@walmart.com.




                                      Jonathan I. Rotstein, Esquire
                                      Law Office of Rotstein & Shiffman, LLP
                                      309 Oalcridge Blvd., Suite B
                                      Daytona Beach, FL 32118
                                      Florida Bar No. 909580
                                      (386) 252-5560 / (386) 238-6999 fax (1mb)
                                      Primary: L.bonner@rotstein-shiffman.com
                                      Secondary: M.otto@rotstein-shiffman.com
                                      T. dall aro sa@rotstein- shiffin an. corn
                                      Attorney for Plaintiff




                                             4
